DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Claims 1-12 in the reply filed on 4/25/2022 is acknowledged.
Claims 13-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected system, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/25/2022.

Claim Objections
Claim 1 is objected to because of the following informalities:  
“at first and second support devices” should be “at a first and a second support device”
 Appropriate correction is required.

Claim Interpretation
Claim 2 recites the limitation “a sliding interface”. Examiner interprets this limitation as “low coefficient of friction with glass” as supported by [00011] of the specification.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 3, 6, and 9-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brackley et al (US-20150251944-A1).
Regarding claim 1, Brackley discloses a method for processing a glass ribbon comprising supplying a glass ribbon 103 to an upstream side of a conveying apparatus (Fig. 1 and 2, left side); applying a pulling force on the glass ribbon 103 on the downstream side of the conveying apparatus (Fig. 1 and 2, right side); supporting the glass ribbon 103 at a first support device (air bar 188) and a second support device (air bar 190) [0058] along the travel path 112 from the upstream side to the downstream side of the conveying apparatus wherein the first and second support devices establish a non-rolling linear interface with the glass ribbon [0058] and further wherein the first support device is spaced from the second support device along the travel path (Fig. 1).

Regarding claim 3, according to Brackley of claim 1, Brackley teaches that their support device includes an air bar [0058], reading on a gas bearing interface.

Regarding claim 6, according to Brackley of claim 1, Brackley teaches that central portion 205 of the glass ribbon does not contact surfaces when traveling over the supporting air devices [0058] (Fig. 1).

Regarding claim 9, according to Brackley of claim 1, Brackley teaches that the line-type interface is substantially perpendicular to a direction of travel of the glass ribbon along the travel path (Fig. 1).

Regarding claim 10, according to Brackley of claim 1, Brackley teaches of transporting the glass ribbon at a speed of ≥50 mm/s, ≥100 mm/s, ≥500 mm/s [0033] (3 m/min, 6 m/min, 30 m/min respectively). MPEP 2131.03: Prior Art which teaches a range within, overlapping or touching the claimed range anticipated if the prior art range discloses the claimed range with “sufficient specificity”.

Regarding claim 11 and 12, according to Brackley of claim 1, Brackley teaches of supplying a glass ribbon directed in a vertical direction in the upstream side [0077] (Fig. 1).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Brackley et al (US-20150251944-A1) as applied to claim 1 above, and further in view of Shiraishi et al (US-20050109061-A1).
Regarding claims 2, according to Brackley of claim 1, Brackley teaches of non-rolling interface support device in the form of an air bar or a low friction surface [0058]. Brackley does not elaborate on the low friction surface support device; it can be implied but not definitely that Brackley teaches the support device to be a sliding interface. In the same field of endeavor, Shiraishi teaches of supports (support 12) of which glass ribbons slide over [0011], reading on sliding interface. It would be obvious to one of ordinary skill in the art at the time of invention to convey the glass ribbon over a non-rolling support device with a sliding interface such as the support taught by Shiraishi because the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results. KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007).
	
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Brackley et al (US-20150251944-A1) as applied to claim 1 above, and further in view of Bisson et al (US-20150099618-A1).
Regarding claim 4, according to Brackley of claim 1, Brackley is silent on the viscosity of the glass ribbon in their system and that the glass ribbon at the upstream side is less than 108 Poise. In related glass ribbon on conveying apparatus with gas bearing art, Bisson teaches the viscosity of the glass ribbon at the upstream is less than about 108 Poise [0010]. "The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007). It would be obvious to one of ordinary skill in the art at the time of invention that the conveying apparatus of Brackley operates at similar viscosity region. 

Regarding claim 5, according to Brackley of claim 1, Brackley is silent on the viscosity of the glass ribbon in their system and that the viscosity of the glass ribbon at the upstream side is less than the viscosity at the downstream side. In related glass ribbon on conveying apparatus with gas bearing art, Bisson teaches the viscosity increases as the glass ribbon cools downstream [0040]. It would be obvious to one of ordinary skill in the art that the viscosity of the glass ribbon increases as the glass ribbon cools from the upstream side to the downstream side.

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Brackley et al (US-20150251944-A1) as applied to claim 6 above, and further in view of Blanding et al (US-20120111054-A1).
Regarding claim 7 and 8, according to Brackley of claim 6, Brackley is silent on the distance between the first and second support device. In related glass ribbon conveying apparatus with air bar art, Blanding teaches of pulling the glass ribbon 0.5 to 2 meters between air-bars and that the appropriate spacing is readily determined by a person skilled in the art for any particular application [0077]. "The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007). It would be obvious to one of ordinary skill in the art at the time of invention to place the supports appropriately apart
Additionally, it has generally been recognized that to shift location of parts when the operation of the device is not otherwise changed is within the level of ordinary skill in the art, In re Japikse, 86 USPQ 70; In re Gazda, 104 USPQ 400.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US-3355275-A, US-3607198-A, US-5423468-A, US-20050178159-A1, US-7908885-B2, US-20120111054-A1, US-20130126576-A1, US-20140083137-A1, WO-2014051984-A1 teach of air-bearing conveyor systems that read on “a non-rolling, line-type interface” for transporting glass ribbons
US-4204845-A teaches of the advantages of a sliding or low coefficient friction interface

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN S LEE whose telephone number is (571)272-2645. The examiner can normally be reached 9am - 5pm Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN S LEE/Examiner, Art Unit 1741                                                                                                                                                                                                        


/ALISON L HINDENLANG/Supervisory Patent Examiner, Art Unit 1741